UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4463


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

RAVAR CARJON HARRIS,

                 Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
District Judge. (1:12-cr-00258-JAB-1)


Submitted:   January 30, 2014             Decided:   February 11, 2014


Before NIEMEYER, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Carlyle Sherrill, III, SHERRILL & CAMERON, PLLC, Salisbury,
North Carolina, for Appellant.        Terry Michael Meinecke,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ravar     Carjon    Harris   appeals      his   conviction   after   a

jury found him guilty of possession of a firearm by a felon, in

violation of 18 U.S.C. § 922(g)(1) (2012).                  Counsel has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

finding     no    meritorious     grounds     for     appeal    but   questioning

whether the district court erred by denying Harris’ motion to

suppress.        Harris was notified of his right to file a pro se

supplemental brief, but he has not done so.                    Finding no error,

we affirm.

            In considering the denial of a motion to suppress,

this court reviews the district court’s legal conclusions de

novo and its factual findings for clear error.                  United States v.

Foster, 634 F.3d 243, 246 (4th Cir. 2011).                  “We [also] defer to

the district court’s credibility determinations, for it is the

role of the district court to observe witnesses and weigh their

credibility       during   a   pre-trial     motion    to   suppress.”    United

States v. McGee, 736 F.3d 263, 270 (4th Cir. 2013) (internal

quotation marks omitted).           When a motion to suppress has been

denied by the district court, “[w]e . . . construe the evidence

in the light most favorable to the Government, the prevailing

party below.”       Foster, 634 F.3d at 246.

            The district court properly denied Harris’ motion to

suppress.        It is well established that “the police can stop and

                                         2
briefly    detain        a        person      for    investigative           purposes       if       the

officer    has      a    reasonable            suspicion       supported          by     articulable

facts that criminal activity ‘may be afoot,’ even if the officer

lacks probable cause.”                   United States v. Sokolow, 490 U.S. 1, 7

(1989) (quoting Terry v. Ohio, 392 U.S. 1, 30 (1968)).                                                In

assessing       the     validity          of    a    Terry      stop,       “we     consider         the

totality of the circumstances[,] . . . giv[ing] due weight to

common sense judgments reached by officers in light of their

experience and training.”                      United States v. Perkins, 363 F.3d
317, 321 (4th Cir. 2004).

               We     conclude        that        the     officer       in        this    case       had

reasonable suspicion to justify a Terry stop based on several

factors, such as “the context of the stop, the crime rate in the

area,    and    the     nervous          or    evasive        behavior       of    the    suspect.”

United    States        v.    George,         732 F.3d 296,    299     (4th       Cir.    2013)

(citing     Illinois          v.     Wardlow,           528 U.S. 119,        124    (2000)).

Moreover, “multiple factors may be taken together to create a

reasonable suspicion even where each factor, taken alone, would

be insufficient.”             Id. at 300.

               Here,     the        officer         observed      Harris          walking       in    a

high-crime       area        of    the     city     known      for    drug        activity       where

additional patrols had been ordered, even during the daytime

hours.    See id.            The officer also considered that, after making

eye contact with Harris, Harris pulled the hood over his head

                                                    3
and walked away from the officer into a nearby wooded area.                                    See

United States v. Bumpers, 705 F.3d 168, 175 (4th Cir.) (“[A]

defendant’s flight upon seeing a police car in a high-crime area

was enough to create a reasonable suspicion of criminal activity

sufficient to justify a Terry stop.”) (citing Wardlow, 528 U.S.

at   124-25)),     cert.       denied,    134       S.       Ct.    218    (2013).          Taken

together, we conclude that these circumstances are articulable

facts     from    which    the    officer,          based          on    his     training      and

experience, could form a reasonable suspicion justifying Harris’

initial stop.       Thus, the district court properly denied Harris’

motion to suppress.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious grounds for appeal.

We therefore affirm the district court’s judgment.                                   This court

requires that counsel inform Harris in writing of the right to

petition    the    Supreme      Court    of       the    United         States      for   further

review.      If    Harris      requests       that       a    petition         be    filed,   but

counsel believes that such a petition would be frivolous, then

counsel    may    move    in    this     court      for       leave       to   withdraw       from

representation.       Counsel’s motion must state that a copy thereof

was served on Harris.

            We dispense with oral argument because the facts and

legal   contentions       are    adequately             presented        in    the    materials



                                              4
before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                     AFFIRMED




                                     5